Title: Henry Johnson to the American Commissioners, 2 February 1778
From: Johnson, Henry
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen:
Rotterdam Feby 2. 1778.
Yesterday I arrived here from England after effecting my escape from Mill Prison. I have in Company Capt: Eleazer Johnson of the Dalton. I am going on to Dunkirk as fast as possible. Shall be Obliged to your Honours if you’d let me know whether it will be necessary for me to come to Paris. I shall wait at Dunkirk for your answer. I shall not now endeavour to give you the perticulars of the Loss of the Lexington, neither of the shocking Treatment of our bretheren in Mill Prison till I have the pleasure to see or hear from your Honours. I am with wishing your honours every valuable blessing Your Most Obedient Humble Servant
Henry Johnson
 
Addressed: To / The Hon’ble Silas Deane Esqr / a / Paris
Notation: H. Johnson Rotterdam Feb. 2. 1778
